Citation Nr: 0319343	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  96-51 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees. 

2.  Entitlement to service connection for Osgood-Schlatter's 
disease of the right knee. 

3.  Entitlement to an initial compensable evaluation for 
patellofemoral syndrome of the left knee. 

4.  Entitlement to an initial compensable evaluation for 
patellofemoral syndrome of the right knee.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
July 1976 and from December 1976 to October 1993.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of June 
1994, by the New Orleans, Louisiana Regional Office (RO), 
which granted service connection for patellofemoral syndrome 
of the right knee and left knee, each evaluated as 
noncompensably disabling; that rating action also denied 
service connection for arthritis of the knees, and service 
connection for Osgood-Schlatter's disease of the right knee.  
The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in July 1995.  A 
transcript of that hearing is of record.  The veteran 
perfected a timely appeal to the above decision.  This case 
was remanded in July 1998, to schedule a Travel Board 
hearing.  

On June 23, 1999, the veteran appeared at the New Orleans, 
Louisiana RO and testified at a videoconference hearing 
before the undersigned Veterans Law Judge, sitting in 
Washington, DC.  The veteran accepted this hearing in lieu of 
an in-person hearing.  A transcript of the videoconference 
hearing is of record.  

In January 2000, the Board remanded the case to the RO for 
additional evidentiary development, to include an additional 
VA examination.  A VA orthopedic examination was conducted in 
February 2001.  A supplemental statement of the case was 
issued in May 2001.  


REMAND

Pursuant to Board instructions, dated in May 2002, the RO was 
requested to schedule the veteran for a VA orthopedic 
examination to evaluate his knee disabilities.  However, VA 
Form 2507 indicates that the veteran failed to report for a 
VA examination in April 2003.  

Of record is a Report of Contact (VA Form 119), which 
reflects that the veteran called the RO on April 15, 2003, 
indicating that he received notification of his VA 
examination on April 14, 2003; however, his examination was 
scheduled for April 9, 2003.  He asked that the examination 
be rescheduled.  In another Report of Contact, dated May 20, 
2003, it was noted that the veteran had missed his VA 
examination because he received his appointment letter 4 days 
after the scheduled date of such examination.  It was further 
noted that the veteran was upset and requested that he be 
rescheduled for an examination at the VA Medical Center in 
Alexandria, Louisiana.  

In this regard, the Board notes that, when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without good cause, fails to report for such examination, if 
the examination was scheduled in conjunction with a original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be 
denied.  However, where good cause is shown, an examination 
may be rescheduled.  38 C.F.R. § 3.655 (2002).  Further, the 
Board observes that the court has held that VA has a duty to 
fully inform the veteran of the consequences of his failure 
to report for a scheduled examination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  

The veteran must be advised of his responsibility to report 
for the examination and of the possible outcome if he fails, 
without good cause, to so report.  Therefore, the Board finds 
that the veteran should be given one more opportunity report 
for a VA examination.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not fully comport with due process of law.  For that 
reason, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his appeal, the 
case is REMANDED to the RO for the following development: 

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issues of the 
veteran's entitlement to service 
connection for arthritis of the knees and 
Osgood-Schlatter's disease of the right 
knee, as well as his claims for higher 
ratings for patellofemoral syndrome of 
the right and left knee.  In particular, 
the RO should ensure that the 
notification requirements and development 
procedures now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
as well as the implementing regulations, 
are fully complied with and satisfied.  
This includes notifying the veteran in 
writing of what evidence, if any, 
will be obtained by him and what 
evidence, if any, will be obtained by VA 
on his behalf.  See Charles, 16 Vet. App. 
at 373-75; Quartuccio, 16 Vet. App 
at 186-87.

2.  The RO should contact the veteran and 
ask whether he has received treatment for 
his bilateral knee disorders since 
February 2001.  If so, after obtaining 
the necessary releases, the RO should 
contact the named medical providers, VA 
as well as non-VA, and request copies of 
all previously unobtained medical 
records.  Any and all VA treatment 
records not already on file must be 
obtained regardless of whether in fact 
the veteran responds to the foregoing 
request.  All records obtained should be 
associated with the other evidence in the 
claims file.  

3.  The RO should write the veteran at 
his most recent address of record, and 
inform him of the date, time and place of 
any scheduled examinations made for him 
in conjunction with his claim for VA 
compensation benefits.  The RO should 
specifically inform the veteran within 
its notification letter that his failure 
to appear before the medical examiners 
may have an adverse affect on his claim.  
He should be specifically provided with a 
copy of the provisions of 38 C.F.R. 
§ 3.655 (2002).  

4.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the nature, extent and etiology 
of his knee disabilities.  The claims 
folder must be made available for review 
by the examiner in conjunction with the 
examination and the examiner must state 
in the examination report that the review 
has been accomplished.  All clinical 
findings must be reported in detail.  

(a) For the veteran's left knee, the 
examiner must be reminded that service 
connection and a separate, noncompensable 
rating have been assigned for 
patellofemoral syndrome of the left knee.  
Therefore, the examiner must opine as to 
whether the veteran currently has left 
knee pathology, to include arthritis, 
which is separate from his service-
connected patellofemoral syndrome of the 
left knee.  If the examiner determines 
that the veteran has left knee pathology, 
to include arthritis, which is separate 
from his service-connected patellofemoral 
syndrome of the left knee, the examiner 
must opine as to whether it is at least 
as likely as not that such left knee 
pathology had its onset in service or is 
otherwise related to service.  In 
evaluating the severity of the service-
connected patellofemoral syndrome of the 
left knee, the examiner must fully comply 
with the instructions contained on pages 
23-25 of the Board's remand of January 
2000, and a copy of said remand should be 
made available to the examiner for use in 
conjunction with the examination.  

(b) For the veteran's right knee, the 
examiner must be reminded that service 
connection and a separate, noncompensable 
rating have been assigned for 
patellofemoral syndrome of the right 
knee.  Therefore, the examiner must opine 
as to whether the veteran currently has 
right knee pathology, to include 
arthritis and Osgood-Schlatter's disease, 
which is separate from his service-
connected patellofemoral syndrome of the 
right knee.  If the examiner determines 
that the veteran has right knee 
pathology, to include arthritis and 
Osgood-Schlatter's disease, which is 
separate from his service-connected 
patellofemoral syndrome of the right 
knee, the examiner must opine as to 
whether it is at least as likely as not 
that such right knee pathology had its 
onset in service or is otherwise related 
to service.  In evaluating the severity 
of the service-connected patellofemoral 
syndrome of the right knee, the examiner 
must fully comply with the instructions 
contained on pages 23-25 of the Board's 
remand of January 2000, and a copy of 
said remand should be made available to 
the examiner for use in conjunction with 
the examination.  

5.  Thereafter, the RO must review the 
claims file and ensure that all 
development actions, including the 
psychiatric examination, have been 
conducted and completed in full.  If any 
development is incomplete, the RO should 
take appropriate corrective action.  
38 C.F.R. § 4.2 (2002) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the determination remains adverse to the 
veteran in any way, both he and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Following completion of the requested development, the case 
should be returned to the Board, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




